Citation Nr: 1030593	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-29 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability resulting from service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from April 1970 to February 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in April 
2010.  A transcript of the hearing is associated with the claims 
file. 


FINDINGS OF FACT

1.  The combined rating for the Veteran's service-connected 
disabilities of both knees is 60 percent.  

2.  The Veteran is unable to obtain and maintain any form of 
substantially gainful employment due solely to the effects of his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claim.  In addition, the 
Board has determined that the evidence currently of record is 
sufficient to substantiate the Veteran's claim.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  38 C.F.R. § 4.16.  

"Substantially gainful employment" is that employment that "is 
ordinarily followed by the nondisabled to earn their livelihoods 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will 
not be considered substantially gainful employment."  38 C.F.R. 
§ 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability it is ratable 
at 60 percent or more, and that if there are two or more such 
disabilities at least one is ratable at 40 percent or more and 
the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
    
A claim for a TDIU presupposes that the rating for the service-
connected disabilities is less than 100 percent, and only asks 
for a TDIU because of "subjective" factors that the 
"objective" rating does not consider.  Vittese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).

Analysis

Service connection is in effect for the following disabilities: 
traumatic arthritis of the left knee, status post total left knee 
arthroplasty, rated as 30 percent disabling; and degenerative 
joint disease of the right knee, status post total right knee 
arthroplasty, rated as 30 percent disabling.  The Veteran's 
combined rating for his service-connected disabilities, to 
include the bilateral factor, is 60 percent.  

For purposes of a single 60 percent disability, disabilities of 
one or both upper extremities or one or both lower extremities, 
including any applicable bilateral factor, will count as a single 
disability.  38 C.F.R. § 4.16 (a)(1).  As the Veteran is service-
connected for each knee, these disabilities count as a single 
disability for the purposes of satisfying the TDIU eligibility 
requirements as they affect both of the Veteran's lower 
extremities.  Accordingly, the Veteran meets the minimum 
schedular criteria for the assignment of a TDIU.

The Veteran has reported that he last worked in June 2005, prior 
to his left total knee arthroplasty.  He reported that he had 
worked as a self-employed carpenter since 1991 and had to stop 
working in 2005 because of his service-connected knee 
disabilities.  The Veteran is a high school graduate and has 
completed one year of college courses.  

In October 2006, the Veteran was afforded a VA examination of his 
knees.  The Board notes that this examination was conducted after 
both the Veteran's total knee arthroplasties were completed.  At 
that time, the Veteran reported that he was only able to climb 
eight stairs at a time and only when taking it very slowly and 
using both hands on the railing for support.  He reported that he 
could not walk further than 100 feet at a time due to his knees 
and that he developed knee pain at 30 feet.  He reported having 
to use a walker or a cane.  The Veteran reported that in addition 
to his limitations on walking, he also experienced significant 
pain while sitting or standing for longer than 10 minutes at a 
time.  The Veteran reported that his daily activities were 
impaired by pain and the inability to easily flex or extend his 
knees or to stand or sit for long periods of time.  

At his April 2010 Board hearing, the Veteran reported that the 
occupation of carpenter was a very physical job.  He reported 
that the job required a person to be able to manipulate their 
body in that they had to get down on their hands and knees often, 
and had to be able to climb a ladder easily.  He also reported 
that he was only able to walk about 15 yards at a time before 
having to stop and rest in order to avoid a painful flare-up.  He 
reported having trouble getting up and down out of chairs.  He 
also reported that he had completed physical therapy after 
recovering from his total knee arthroplasties, but that it did 
not help him experience fewer difficulties as a result of his 
knee pain.  The Veteran reported that he still saw a physician at 
the VA Medical Center for his knee disabilities approximately 
every four to six months.

In November 2005, the Veteran filed for disability benefits 
through the Social Security Administration (SSA).  The Veteran 
was determined to be disabled as of June 2005, as a result of his 
total left knee replacement, and at that time, degenerative joint 
disease in his right knee.

In light of the Veteran's occupational background as a carpenter, 
his education level, the functional limitations reported by the 
October 2006 VA examiner, the fact that SSA has determined that 
the Veteran is disabled as a result of his knee disabilities, and 
the impairment described by the Veteran at his April 2010 Board 
hearing; the Board finds that the Veteran's service-connected 
knee disabilities alone are enough to render him unable to obtain 
and maintain any form of substantially gainful employment in 
accordance with his occupational background and education level.  
Thus, entitlement to a TDIU is warranted.   


CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a TDIU is granted, subject to the criteria 
governing the award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


